Case 1:17-cr-00101-LEK Document 620 Filed 10/25/19 Page 1 of 1           PageID #: 5354




                               MINUTE ORDER



 CASE NUMBER:           CRIMINAL NO. 17-00101(01) LEK
 CASE NAME:             United States v. Anthony T. Williams


      JUDGE:      Leslie E. Kobayashi

      DATE:       10/25/2019


COURT ACTION: EO: COURT ORDER REGARDING DEFENDANT’S “NOTICE
TO THE COURT THAT PRIVATE ATTORNEY GENERAL ANTHONY WILLIAMS
WILL HAVE DOCUMENTS FILED BY ANYONE WHOM HE DESIGNATES”

        On October 22, 2019, pro se Defendant Anthony T. Williams (“Defendant”) filed a
document titled “Notice to the Court that Private Attorney General Anthony Williams
Will Have Documents Filed by Anyone Whom He Designates.” [Dkt. no. 616.] This
filing is HEREBY CONSTRUED as a request to have two individuals – William
Wagener and Rosy Thomas – be granted permission to file documents on Defendant’s
behalf (“Request”). See Request, Decl. of Counsel, Exh. A.

       First, Defendant is proceeding pro se, with Lars Isaacson, Esq., as his standby
counsel. Mr. Isaacson has been dutifully filing documents on Defendant’s behalf.
Second, William Wagener and Rosy Thomas do not appear to be attorneys who are
licensed to practice in this district, and therefore they are not permitted to represent
Defendant. See Local Rule LR81.1(a) (stating that persons appearing pro se “must appear
personally on behalf of themselves only and may not delegate that duty to another who is
not authorized to practice in this court”). Defendant’s Request is therefore DENIED.

      The Clerk’s Office is DIRECTED to refuse to file any documents submitted by
William Wagener, Rosy Thomas, or anyone other than Defendant or Mr. Isaacson.

      IT IS SO ORDERED.




Submitted by: Renee Honda, Courtroom Manager
